UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   6/23/2021

  Shana L. Brown,

                          Plaintiff,
                                                                     19-cv-5914 (AJN)
                  –v–
                                                                          ORDER
  Samuel Richer-Guinard, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        A post-discovery status conference is scheduled in this case for July 2, 2021, at 3:15 p.m.

The proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York. If either counsel believes that the

proceeding should be held remotely, counsel should confer with the other side and, no later than

five days from this Order, submit a letter request to that effect.

        In light of this deadline, it is hereby ORDERED that within seven days prior to the

conference, the parties shall meet and confer and submit a joint letter to the Court. The joint

letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP; and
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates.
      SO ORDERED.


Dated: June 23, 2021
       New York, New York
                             __________________________________
                                      ALISON J. NATHAN
                                    United States District Judge




                            2
